Per Curiam.
Assuming that “ unusual circumstances,” referred to by the Appellate Division in Shaw v. Samley Realty Co. (201 App. Div. 433), would be presented in a case where plaintiff would be unable to prove a cause of action without an examination of the defendant, we are not satisfied that such inability exists here. Medical knowledge would not seem to be essential to the expression of an opinion as to the danger of exposing the human body to alpine lamp rays within certain distances, and it affirmatively appears that one or more physicians other than the defendant examined plaintiff at or about the time of the treatment.
Order reversed, with disbursements, and motion granted.
All concur; present, Delehanty, Lydon and Levy, JJ.